Citation Nr: 0624970	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  01-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 8, 1999, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  In July 
2002, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned was located in 
Washington, D.C., and the veteran was located at the RO. 
 
In October 2002, the Board determined the a May 1991 rating 
decision that denied the veteran's claim for service 
connection for PTSD did not contain clear and unmistakable 
error (CUE), and that entitlement to an effective date 
earlier June 8, 1999, for the grant of service connection for 
PTSD was not warranted.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims.  
By order dated December 30, 2003, the Court granted a Joint 
Motion for Remand, vacated the October 2002 Board decision, 
and remanded the case to the Board for readjudication 
consistent with the motion.  Thereafter, a July 2004 Board 
decision again denied the veteran's claim that CUE was 
committed in the May 1991 rating decision, and remanded the 
issue of entitlement to an earlier effective date than June 
8, 1999, for a grant of service connection for PTSD.  

In April 2006, the veteran's attorney requested time to 
review the veteran's file in the Board's FOIA (Freedom of 
Information Act) office.  In response, the Board informed the 
veteran's attorney by letter dated in June 2006 that the file 
would be held at the Board for his review until July 7, 2006.  
No additional argument or evidence has been received, and as 
the development in connection with the remaining claim on 
appeal has been accomplished by the RO, this case is now 
ready for appellate review of that issue.  
 



FINDINGS OF FACT

1.  The veteran was informed of the May 1991 rating decision 
denying his claim for service connection for PTSD in that 
month and did not perfect a timely appeal. 

2.  A formal or an informal claim to reopen the previously 
denied claim for service connection for PTSD was not filed 
between May 1991 and June 8, 1999, the date of receipt of the 
veteran's petition to reopen the claim for service connection 
for PTSD. 


CONCLUSIONS OF LAW

1.  The May 1991 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1990). 

2.  The criteria for an effective date earlier than June 8, 
1999, for a grant of service connection for PTSD are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in April 2005.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  In addition, neither the veteran 
nor his attorney has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  


II.  Legal Criteria/Analysis

As referenced in the Introduction, service connection for 
PTSD was denied by a May 1991 rating decision.  The veteran 
was notified of this decision in that month and did not 
perfect a timely appeal.  As such, the May 1991 rating 
decision denying service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1990). 

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  The United States Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
the merits of a previously and finally disallowed claim 
unless new and material evidence is presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

It is not disputed that the veteran requested the reopening 
of his claim for service connection for PTSD on June 8, 1999.  
The RO reopened his claim in a January 2000 rating decision, 
granting service connection for PTSD based on the RO's 
finding that the preponderance of the evidence favored the 
veteran's claim.  This evidence included information not of 
record at the time of the May 1991 decision, to include 
verification of a claimed stressor and a February 2000 
opinion from a VA physician establishing the likelihood of 
there being a nexus between PTSD and service.  

The veteran has expressed his disagreement with the effective 
date of June 8, 1999, that has been assigned by the RO.  
Essentially, he contends that, since he filed for service 
connection for PTSD in September 1990, the effective date of 
the grant of service connection should have been made 
effective from that date.  As the claimed CUE in the May 1991 
rating decision has not been found by the Board, the 
remaining determination to be made is whether an earlier 
effective date is warranted in this case.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim re-opened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2005).  (Emphasis added).

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2005).

The effective date of a reopened claim will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is later, except as provided in 
38 C.F.R. § 20.1304(b)(1).  See 38 C.F.R. § 3.400(r) (2005).  
The Board notes that the exception provided in Section 
20.1304(b)(1) essentially refers to cases in which the Board 
has not accepted additional evidence submitted after the 
expiration of the 90 day period following notification of 
certification of the appeal, and that evidence is thereafter 
found to be the basis for an allowance.  This is an 
exceptional circumstance that is not present in the present 
case.  Therefore, this exception is not applicable to the 
matter on appeal.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992). A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits. 38 C.F.R. § 
3.155(a) (2005).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, the veteran did not file his claim for 
service connection for PTSD before the expiration of the one-
year period immediately following his separation from active 
military service.  Therefore, the day after the veteran's 
discharge cannot be assigned as the effective date in this 
case.  Since the grant of service connection in this case, 
which was accomplished in the year 2000, was based on a 
reopened claim due to new and material evidence, the 
effective date in this case has, therefore, to be assigned 
based on the provisions of § 3.400(q)(2) and (r), which means 
that the effective date will be either the date when the 
reopened claim was received (June 8, 1999), or the date when 
entitlement arose.

As noted earlier, it is not disputed that the veteran 
requested the reopening of his claim for service connection 
for PTSD on June 8, 1999.  It remains to be determined 
whether the veteran submitted an informal claim for service 
connection for PTSD at any time between May 1991 (the date of 
the final denial of his original claim) and June 8, 1999 (the 
date of the receipt of his formal claim to reopen).  If it 
were shown that he did, an effective date earlier than June 
8, 1999, might be warranted.

The record shows that the veteran did not submit an informal 
claim for service connection for PTSD between May 1991 and 
June 8, 1999:  An informal claim was not submitted under 38 
C.F.R. § 3.155 because no communication was ever filed 
between both dates indicating the veteran's intent to re-
apply for service connection for PTSD.  An informal claim 
must identify the benefit sought.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed," and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition 
that VA is not required to do a "prognostication" or 
"conjure up" issues that were not raised by the appellant, 
but to review issues reasonably raised by the substantive 
appeal).  These cases make it evident that a veteran's 
service medical records cannot be construed as constituting 
an informal claim for service connection.  A claimant still 
has to let it be known, in some way, that he is seeking 
service connection for a particular disability before it can 
be concluded that any statement to that effect is considered 
an informal claim.

An informal claim for service connection for PTSD was not 
submitted under 38 C.F.R. § 3.157 either because, insofar as 
the veteran had not been granted service connection for that 
disability prior to June 8, 1999, a mere review of medical 
records dated prior to that date could not have been 
construed as an informal claim under § 3.157.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  Had this been a claim 
for an increased rating for an already service-connected 
disability (which this was not), and had the file included 
medical evidence showing treatment for such disability prior 
to June 8, 1999, the Board could have found that that record 
constituted an informal claim for an increased rating, and 
could have adjusted the effective date assigned in this case 
accordingly.

Having determined that the veteran's claim for service 
connection for PTSD was submitted on June 8, 1999, a finding 
as to when entitlement to this benefit arose is unnecessary 
insofar as, per the applicable regulation, an effective date 
earlier than June 8, 1999, would not be warranted:  As 
indicated earlier, the effective date in cases where service 
connection has been granted after the claim has been reopened 
shall be the date of the filing of the claim or the date when 
entitlement arose, whichever is later.

In short, the record shows that the RO denied a claim for 
service connection for PTSD in a May 1991 rating decision, 
which became final because it was never appealed; that the 
veteran's formal request to reopen his claim was received by 
the RO on June 8, 1999; and that an informal claim for this 
particular benefit was never filed between May 1991 and June 
8, 1999.  In view of this finding, the Board concludes that 
there is no legal entitlement to an effective date earlier 
than June 8, 1999, for a grant of service connection PTSD.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)


ORDER

An effective date earlier than June 8, 1999, for a grant of 
service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


